DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 10-11, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean (US Patent No. 3,376,147 A).
The reference teaches, in column 2, lines 35-52, two different gypsum wallboard compositions which are mixed with water to form a gypsum core:

    PNG
    media_image1.png
    228
    519
    media_image1.png
    Greyscale

The instant claims are met by the reference.
As for claim 1, the reference teaches a gypsum wallboard that meets the claimed gypsum panel.  The perlite ore meets the unexpanded perlite ore (see column 3, lines 15-30).  Since it is an ore it would not be expanded.  The amount of the perlite ore is in an amount greater than any other material except the gypsum.
As for claim 3, the reference teaches the addition of a starch and the amount is believed to be effective to bind the gypsum to the unexpanded perlite.
As for claim 4, the reference teaches in column 4, lines 1-3, that the starch is a thin boiling acidified starch which is believed to be an example of a pregelatinized starch absent evidence showing otherwise.
As for claim 5, the amount of the starch falls within the claimed range as the reference teaches an amount of 10.8-13.5 lbs/msf for a ½ inch board and 13.5-17.0 lbs/msf for a ⅝ inch board.
As for claim 10, the amount of the perlite ore falls within the claimed range as the reference teaches an amount of 56-58 lbs/msf for a ½ board and 70-72 lbs/msf for a ⅝ board.


As for claim 13, the reference teaches the addition of a starch and the amount is believed to be effective to bind the gypsum to the unexpanded perlite.
As for claim 14, the reference teaches in column 4, lines 1-3, that the starch is a thin boiling acidified starch which is believed to be an example of a pregelatinized starch absent evidence showing otherwise.
As for claim 15, the amount of the starch falls within the claimed range as the reference teaches an amount of 10.8-13.5 lbs/msf for a ½ board and 13.5-17.0 lbs/msf for a ⅝ board.
As for claim 20, the amount of the perlite ore falls within the claimed range as the reference teaches an amount of 56-58 lbs/msf for a ½ inch board and 70-72 lbs/msf for a ⅝ inch board.

Claims 1, 3, 9-11, 13 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrison et al (US Patent Application No. 10,427,979 B2).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public 
Table 8 teaches a gypsum core for a gypsum panel made from an Experimental Composition 1 comprising stucco, CaCl2, unexpanded perlite and water.  Table 10, Composition T2C teaches a composition comprising stucco, water, starch, dispersant and unexpanded perlite.
The instant claims are met by the reference.
As for claim 1, the reference teaches a composition used for a forming a gypsum core for a gypsum panel.  The amount of unexpanded perlite is in an amount greater than all of the other components except for the stucco.
As for claim 3, the reference teaches the addition of starch and the amount is believed to be effective to bind the gypsum to the unexpanded perlite.
As for claim 9, no vermiculite is present.
As for claim 10, according to Table 10, the composition contains 15 lbs/msf of unexpanded perlite which falls within the claimed range.
As for claim 11, the reference teaches the formation of a gypsum panel by making a slurry of stucco, water and unexpanded perlite.  The amount of unexpanded perlite is in an amount greater than all of the other components except for the stucco.

As for claim 19, no vermiculite is present.
As for claim 20, according to Table 10, the composition contains 15 lbs/msf of unexpanded perlite which falls within the claimed range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US Patent No. 3,376,147 A).
The reference was discussed previously, above.
The instant claims are obvious over the reference.
As for claim 2, the reference teaches in lines 32-40, the size of the perlite ore. 

    PNG
    media_image2.png
    134
    434
    media_image2.png
    Greyscale

Based on these sizes the sizes overlap the claimed range of sizes and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 12, the reference teaches in lines 32-40, the size of the perlite ore (see rejection to claim 2 immediately above). Based on these sizes the sizes overlap the claimed range of sizes and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.

Claims 1, 3-5, 7-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Patent Application Publication No. US 2008/0087366 A1).
The reference teaches, in paragraph [0018], a panel core for a gypsum wallboard comprising calcium sulfate hemihydrate, a shrinkage resistant material and water.  According to paragraph [0026] the core may also comprise glass fibers.  Paragraph [0029] teaches that a starch may be added.  Paragraph [0031] teaches that a foaming agent may be added.  Paragraph [0032] teaches that trimetaphosphate may be added.  Paragraph [0036] teaches that 
The instant claims are obvious over the reference.
As for claim 1, the reference provides the motivation to formulate a gypsum panel having a core comprising set gypsum and unexpanded perlite ore.  In samples 2 and 3 as the reference teaches that perlite may be used instead of the vermiculite material it would have been obvious to substitute perlite for the vermiculite without producing any unexpected results.  As the reference does not recite that the perlite is expanded it is assumed to be unexpanded.  Based on the amounts in samples 2 and 3 the amount of perlite (substituted for the vermiculite) would be in an amount greater than the other components except for the gypsum.
As for claim 3, the reference teaches that a starch may be added (see paragraph [0029]) and the amount is believed to be effective to bind the gypsum to the unexpanded perlite.
As for claim 4, the reference teaches in paragraph [0029] that the starch may be pregelatinized.
As for claim 5, based on the amounts recited in paragraph [0029] for the starch, the reference teaches amounts that overlap the claimed amounts (when converted to lbs/msf) and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.

As for claim 8, the reference teaches that a trimetaphosphate may be added (paragraph [0032]).  Examples include trimetaphosphate salts such as sodium, potassium or lithium salt of trimetaphosphate.
As for claim 9, as other intumescent materials such as perlite may be utilized, it is obvious that vermiculite need not be present.	As for claim 10, based on the amount of vermiculite which may be substituted for perlite, it appears that the amount (when converted to lbs/msf) would overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claim 11, the reference teaches the formation of a gypsum board (see paragraph [0044]).  Therefore the reference provides the motivation to formulate a gypsum panel using the recited components.   In samples 2 and 3 as the reference teaches that perlite may be used instead of the vermiculite material it would have been obvious to substitute perlite for the vermiculite without producing any unexpected results.  Based on the amounts in samples 2 and 3 the amount of perlite (substituted for the vermiculite) would be in an amount greater than the other components except for the gypsum. As the reference does not recite that the perlite is expanded it is assumed to be unexpanded.  
As for claim 13, the reference teaches that a starch may be added (see paragraph [0029]) and the amount is believed to be effective to bind the gypsum to the unexpanded perlite.

As for claim 15, based on the amounts recited in paragraph [0029] for the starch, the reference teaches amounts that overlap the claimed amounts (when converted to lbs/msf) and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.
As for claim 17, the reference teaches that a trimetaphosphate may be added (paragraph [0032]).
As for claim 18, the reference teaches that a trimetaphosphate may be added (paragraph [0032]).  Examples include trimetaphosphate salts such as sodium, potassium or lithium salt of trimetaphosphate.
As for claim 19, as other intumescent materials such as perlite may be utilized, it is obvious that vermiculite need not be present.	As for claim 20, based on the amount of vermiculite which may be substituted for perlite, it appears that the amount (when converted to lbs/msf) would overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1, 3-6, 9-11, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al (US Patent No. US 2017/0190147 A1).

The instant claims are obvious over the reference.  
As for claim 1, as the reference teaches that perlite may be used instead of the vermiculite, it would have been obvious to utilize perlite for the vermiculite recited in Figure 1 and the claim and thus arrive at the instant invention.  Based on the amounts it is clear that the amounts of the perlite would be greater than all of the other components except for the gypsum or stucco material.  As the perlite is not recited as being expanded it is obvious that it is an unexpended perlite.
As for claim 3 the use of starch is taught and the amount is believed to be effective to bind the gypsum to the unexpanded perlite.

As for claim 5, based on the amounts of the components, the amount of starch falls within the claimed range.  As for the thickness of the board, paragraph [0025] and [0028] teaches a 15.6 mm board which corresponds to 0.614 inches which falls within the claimed thickness range.
As for claim 6, the reference teaches that a polymer may be added instead of the starch (see paragraph [0027]).
As for claim 9, as perlite may be used instead of vermiculite it is obvious that vermiculite need not be present.
As for claim 10, as perlite may be used instead of the vermiculite the amount of the perlite would fall within the claimed range.  As for the thickness of the board, paragraph [0025] and [0028] teaches a 15.6 mm board which corresponds to 0.614 inches which falls within the claimed thickness range.
As for claim 11, the reference suggests the claimed method (see paragraph [0028]).  As the reference teaches that perlite may be used instead of the vermiculite, it would have been obvious to utilize perlite for the vermiculite recited in Figure 1 and the claim and thus arrive at the instant invention.  Based on the amounts it is clear that the amounts of the perlite would be greater than all of the other components except for the gypsum or stucco material.  As the perlite is not recited as being expanded it is obvious that it is an unexpended perlite.

As for claim 14, it would have been obvious to utilize any type of starch normally used in the manufacture of gypsum boards (such as pregelatinized starch) absent evidence showing otherwise.
As for claim 15, based on the amounts of the components, the amount of starch falls within the claimed range.  As for the thickness of the board, paragraph [0025] and [0028] teaches a 15.6 mm board which corresponds to 0.614 inches which falls within the claimed thickness range.
As for claim 16, the reference teaches that a polymer may be added instead of the starch (see paragraph [0027]).
As for claim 19, as perlite may be used instead of vermiculite it is obvious that vermiculite need not be present.
As for claim 20, as perlite may be used instead of the vermiculite the amount of the perlite would fall within the claimed range.  As for the thickness of the board, paragraph [0025] and [0028] teaches a 15.6 mm board which corresponds to 0.614 inches which falls within the claimed thickness range.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 2, 4, 6-8, 12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being obvious over Harrison et al (US Patent Application No. 10,427,979 B2).
inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The reference was discussed previously, above.
Further the reference teaches, in column 5, lines 7-25, that the starch may be regular or pregelatinized and the composition may also contain other components such as foaming agents, fillers, fibers, strength enhancing agents such as sodium trimetaphosphate or polymeric binders, etc. and combinations thereof.
The instant claims are obvious over the reference.
As for claim 2, the reference teaches in column 4, that the perlite ore may have an average particle size range of less than 30 mesh and therefore it suggests the use of a perlite ore having a size within the claimed range.
As for claim 4, the reference teaches that the starch may be regular or pregelatinized.

As for claim 7, the composition may include a sodium trimetaphosphate strength enhancing agent.
As for claim 8, the composition may include a sodium trimetaphosphate strength enhancing agent.
As for claim 12, the reference teaches in column 4, that the perlite ore may have an average particle size range of less than 30 mesh and therefore it suggests the use of a perlite ore having a size within the claimed range.
As for claim 14, the reference teaches that the starch may be regular or pregelatinized.
As for claim 16, the composition may include a polymer binder as a strength enhancing agent.
As for claim 17, the composition may include a sodium trimetaphosphate strength enhancing agent.
As for claim 18, the composition may include a sodium trimetaphosphate strength enhancing agent.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9, 11-12 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 12, and 16-17 of U.S. Patent No. 10,427,979. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the claimed limitations and therefore are rendered obvious by said claims.
As for claim 1, the combination of claims 12 and 16-17 render obvious this claim.  As the composition of the prior patent contains set gypsum and a halide salt sequestration agent that may be perlite ore in an amount of at least 25 percent by weight it is clear that the perlite ore is present in an amount meets the claimed limitation.
As for claim 2, the perlite ore has an average particle size smaller than 30 mesh and this falls within the range recited in claim 17 of the prior patent.
As for claim 9, as no vermiculite is present this claim is met.
As for claim 11, the combination of claims 1 and 16-17 render obvious this claim.  As the composition of the prior patent contains set gypsum and a halide salt sequestration agent that may be perlite ore in an amount of at least 25 percent by weight it is clear that the perlite ore is present in an amount meets the claimed limitation.
As for claim 12, the perlite ore has an average particle size smaller than 30 mesh and this falls within the range recited in claim 6 of the prior patent.
As for claim 19, as no vermiculite is present this claim is met.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
February 22, 2021